DETAILED ACTION

Specification
The abstract of the disclosure is objected to because “is disclosed” (line 1) is redundant to the purpose of the abstract and should be deleted.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 9, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vallez (FR 3 062 362).
Vallez discloses a chute with a body (21) having an open top funnel portion (22).  Because sidewalls (28, 29, 30, 30’) extend from the bottom (27) up, Vallez meets the recitation of “having a vertical axis.”  There is a dispensing chute (32, 35) extending at an angle (Figure 3, for example).  There are a plurality of vanes (not labeled, defining channels 44) to direct material (abstract, for example).
Regarding claim 2, looking to Figure 2, there are fastener heads (not labeled), which extend generally horizontally through bores in the front wall (28).  Because fasteners are positioned therethrough and because fasteners could be associated with a snow removal device, claim recitations are met.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Vallez, as applied above.
The examiner takes Official notice that strengthening ribs are known to utilize with material carrying equipment.  It would have been obvious to one of ordinary skill at the time of the invention to have used ribs with Vallez in order to obtain a suitably rigid structure as desired.
As discussed above, Vallez includes openings; however, there are no openings extending through the rear wall.  It would have been obvious to one of ordinary skill at the time of the invention to have positioned openings anywhere desired in order to suit a particular application.  This is a duplication of existing parts, which cannot patentably distinguish the apparatus.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Vallez as applied above, and further in view of PowerPac (DE 20 2011 106 085 U1).
While Vallez could be filled with liquid; thereby broadly meeting the recitation of “liquid deicer system” (claim 13) there is no snow removal device.  PowerPac teaches attaching a plow (8) to drop . 

Allowable Subject Matter
Claims 3-6 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references teach drop spreader assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989. The examiner can normally be reached 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


GARY S. HARTMANN
Primary Examiner
Art Unit 3671



/GARY S HARTMANN/Primary Examiner, Art Unit 3671